Citation Nr: 1625882	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-12 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

In December 2011, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of that hearing has been associated with the electronic claims file.

In March 2012 and October 2014, the Board remanded these matters for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran last underwent a VA examination in connection with his initial compensable rating claim for bilateral hearing loss in October 2012.  In a March 2016 Post Remand Brief, the Veteran's representative noted the Veteran's contentions that he warrants an increased evaluation for his service-connected hearing loss and that his hearing loss has become worse since his October 2012 VA examination.

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination. VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran has asserted that his bilateral hearing loss has worsened, the Board finds that an additional examination is warranted to determine the current nature and severity of the Veteran's service-connected bilateral hearing loss.

Evidence of record reflects that the Veteran has received VA medical treatment for his service-connected bilateral hearing loss disability from the VA Medical Center (VAMC) in Bay Pines, Florida, and the VA Outpatient Clinic (VAOPC) in Ft. Myers, Florida.  As evidence of record only includes treatment records dated through November 2014 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Information in the electronic claims file further showed that Social Security Administration (SSA) records were received via CD in July 2009.  However, evidence of record does not appear to contain a full copy of records from SSA.  It also does not appear that the AOJ ever considered the available records from SSA, as they are not listed or discussed in any adjudicative action after receipt, to include the January 2010 statement of the case or supplemental statement of the case issued in January 2013 or December 2014.  Thus, on remand, the AOJ must obtain a complete copy of all records associated with the Veteran's claim for SSA disability benefits and properly upload them into the electronic claims file. 

The issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to initial compensable evaluation for bilateral hearing loss discussed above.  Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).

Finally, based on a cumulative review of the record, the Board finds that the evidence of record contains insufficient information to make an adequate determination as to whether the functional effects of the Veteran's service-connected disabilities (bilateral hearing loss, tinnitus, and right metacarpal fracture), alone or acting in concert, render him unable to secure or follow a substantially gainful occupation.  As such, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the electronic claims file all VA treatment records for the Veteran dated from November 2014 to the present.  All attempts to obtain these records must be documented in the claims file.
 
2.  Undertake appropriate development to associate SSA disability records with the Veteran's claims file, either by including the records that were contained on the CD received in July 2009 or by making a new request to SSA for all records associated with the Veteran's claim for Social Security benefits.

3.  Thereafter, the AOJ must schedule the Veteran for an appropriate examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file must be made available to the examiner in conjunction with the examination.  The examiner is requested to evaluate the Veteran's hearing loss in accordance with VA rating criteria and to discuss the functional effects of the Veteran's bilateral hearing loss on his daily activities.
4.  Thereafter, a VA medical examination must be obtained to address the functional effects that the Veteran's service-connected disabilities (currently bilateral hearing loss, tinnitus, and right metacarpal fracture), have on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects the examiner should consider the Veteran's education level and work history, but should not consider the Veteran's age or any non-service connected disabilities.

5.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

6.  If the schedular requirements for TDIU under 38 C.F.R. § 4.16(a) are not met, then refer the claim for TDIU on an extraschedular basis to the Director of Compensation pursuant to 38 C.F.R. § 4.16(b).

7.  Finally, the AOJ must readjudicate the Veteran's claims on appeal, taking into consideration all relevant evidence associated with the evidence of record since the December 2014 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

